                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                          §
                                                   §
                  Plaintiff,                       §            SA-19-MJ-00226-ESC
                                                   §
vs.                                                §
                                                   §
(1) KENNETH B. JOHNSON JR.,                        §
                                                   §
                  Defendant.                       §

                                            ORDER

       Before the Court in the above-styled cause of action are Defendant’s Motion for 702/705

Hearing Regarding HGN [#14] and Defendant’s Motion to Suppress the Results of the HGN Test

[#15]. Defendant is accused of driving while intoxicated at Fort Sam Houston [#1]. By his

motions, Defendant challenges the reliability of the horizontal gaze nystagmus test (“HGN test”)

administered to Defendant. Defendant asks the Court to set a hearing to evaluate the test under

the standards set forth in Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993).

       The Court held a hearing on the motions on June 19, 2019, at which both parties were

present. After hearing argument, the Court informed the parties that it would grant the motion

for a Daubert hearing and require the Government to establish the reliability of the HGN test’s

application in this case. However, because this case will be tried to the bench, the Court will

hold the Daubert hearing during the bench trial.

       IT IS THEREFORE ORDERED that Defendant’s Motion for 702/705 Hearing

Regarding HGN [#14] is GRANTED. The hearing will take place during the bench trial

currently scheduled for July 12, 2019.



                                                   1
      IT IS FURTHER ORDERED that Defendant’s Motion to Suppress the Results of the

HGN Test [#15] is CARRIED to trial.

      SIGNED this 20th day of June, 2019.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                            2
